     Case 1:18-cr-00608-RMB Document 12 Filed 11/02/18 Page 1 of 2 PageID: 25
!'                                                                                 i ..




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


       UNITED STATES OF AMERICA                       Criminal No. 18-608 (RMB)

                                                        ORDER FOR CONTINUANCE
                            vs.


       STERLING WHEATEN



              This matter having come before the Court on the joint application of the United

       States, by Craig Carpenito, United States Attorney for the District of New Jersey (Jason

       M. Richardson, Assistant U.S. Attorney, appearing), and defendant Sterling Wheaten

       (Louis Barbone, Esq., appearing), for an order granting a continuance of proceedings in

       the above-captioned matter; and the defendant being aware that he has the right to

       have this matter br01,1ght to trial within 70 days of the date of his appearance before a

       judicial officer of this court pursuant to 18 U.S.C. § 3161 (c)(1 ); and the defendant having

       consented to such continuance and having waived such right; and for good cause

       shown,

              IT IS THE FINDING OF THIS COURT that this action should be continued for the

       following reasons:

              1.   The failure to grant a continuance would deny counsel for the

       defendant and counsel for the Government the reasonable time necessary for effective

       preparation for trial, taking into account the exercise of due diligence.

              2.   As a result of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7)(A)
Case 1:18-cr-00608-RMB Document 12 Filed 11/02/18 Page 2 of 2 PageID: 26




  and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance outweigh

  the best interests of the public and the defendant in a speedy trial.
                                a11cf.
         IT IS, therefore, on thisYday of November, 2018,

         ORDERED that this action be, and hereby is, continued until February 1, 2019;

  and it is further

         ORDERED that the period from the date of this order through February 1, 2019

  be and it hereby is excluded in computing time under the Speedy Trial Act of 1974, 18

  U.S.C. § 3161 et seq.



                                            HONORABLE RENEE MARIE BUMS
                                            United States District Judge




  LOUIS BARBONE, Esquire
  Counsel for defendant Sterling Wheaten
